Name: Council Regulation (EEC) No 1419/79 of 6 July 1979 amending Regulation (EEC) No 471/76 as regards the period of suspension of the application of the condition on prices governing the importation into the Community of fresh lemons originating in certain Mediterranean countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/8 Official Journal of the European Communities 10 . 7 . 79 COUNCIL REGULATION (EEC) No 1419/79 of 6 July 1979 amending Regulation (EEC) No 471/76 as regards the period of suspension of the application of the condition on prices governing the importation into the Community of fresh lemons originating in certain Mediterranean countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 1 1 3 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas Council Regulation (EEC) No 1301 /79 of 25 June 1979 amending Regulation (EEC) No 2511 /69 laying down special measures for improving the production and marketing of Community citrus fruit and Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (2 ) provides, for the 1979/80 marketing year, for financial compensation measures for lemons ; whereas such measures led to the adoption of Council Regulation (EEC) No 471 /76 of 24 February 1976 suspending application of the condition on prices governing the importation into the Community of fresh lemons, orig ­ inating in Cyprus, Spain, Israel , Morocco, the Arab Republic of Egypt, Tunisia and Turkey in accordance with Agreements between the European Economic Community and each of these countries (3), as amended by Regulations (EEC) No 1 554/76 (4) and (EEC) No 1389/77 (5), in order to take into account the Agreements concluded with Algeria, Jordan and Lebanon ; whereas the suspension in question had been extended to 31 May 1979 by Regulation (EEC) No 1 1 29/78 (6) ; whereas, at present, it should be extended to 31 May 1980, HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 3 of Regulation (EEC) No 471 /76 shall be replaced by the following : ' It shall apply until 31 May 1980'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 July 1979 . For the Council The President M. O'KENNEDY (3) OJ No L 58 , 5 . 3 . 1976, p. 5 . (4 ) OJ No L 172, 1 . 7 . 1976, p. 3 . (&gt;) OJ No C 140, 5 . 6 . 1979, p . 95 . (2 ) OJ No L 162, 30 . 6 . 1979, p . 26 . (5 ) OJ No L 158 , 29 . 6 . 1977, p . 4 . \ b) OJ No L 142, 30 . 5 . 1978 , p . 32 .